Title: From Thomas Jefferson to Connecticut Officers and Soldiers of the 12th Regiment, 28 October 1801
From: Jefferson, Thomas
To: Connecticut Officers and Soldiers of the 12th Regiment


Sir
Washington Oct. 28. 1801.
I accept with many thanks the kind expressions of the twelfth regiment of the militia of Connecticut towards myself personally, and with still greater satisfaction their declarations of attachment to our constitution. the principles you profess of peace abroad, tranquility at home, a faithful administration of the government, on it’s genuine principles of republicanism, and arms for it’s support in the hands of every citizen, are, I trust, those of the great body of our citizens, and steadily pursued will go far towards ensuring our happiness & freedom. I will ask the continuance of your approbation no longer than I make them the objects of my sollicitous attention. Accept I pray you for yourself, and the respectable regiment you command the assurances of my high esteem and consideration.
Th: Jefferson
